Title: VI. The President to the Senate and the House of Representatives, 23 December 1790
From: Washington, George
To: Congress


            
              Gentlemen Of The Senate And House Of Representatives.
              United States December 23rd 1790
            
            It appearing by the Report of the Secretary of the Government North West of the Ohio, that there are certain cases respecting grants of land within that territory, which require the interference of the Legislature of the United States;—I have directed a Copy of said Report and the Papers therein referred to to be laid before you; together with a copy of the Report of the Secretary of State upon the same subject.
            
              Go: Washington
            
          